Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 102 Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 12 are rejected under 35 U.S.C. 102(a1) as being taught by Toshiba Schneider Inverter (JP 2007_181358 A, from IDS).
With respect to claim 1, Toshiba teaches motor variable frequency driving system, comprising: 
a three-phase alternating-current input (fig. 1, 2); 
a rectification module (3) connected to the three-phase alternating-current input and used for converting the three-phase alternating-current input into a direct current output (5/6); 
a thin-film capacitor (paragraph 009; 7) arranged between output ends of the direct current output; 
an inverter (4), with an input end of the inverter connected to the output end of the direct current output and an output end of the inverter connected to a three-phase alternating current motor (9); 
a vector control module (12) connected to the inverter and used for generating a control instruction for controlling (paragraph 011)the inverter; 
an A/D sampling module (14) used for collecting direct current bus voltages of two ends of the thin-film capacitor; and 

With respect to claim 2, Toshiba teaches wherein the steady state processing module comprises: 
a low-pass filter (21) with one end of the low-pass filter connected to the A/D sampling module, used for low-pass filtering the direct current bus voltage; 
a high-pass filter (20) arranged in parallel with the low-pass filter, with one end of the high-pass filter connected to the A/D sampling module, used for high-pass filtering the direct current bus voltage; and 
a torque instruction correction unit (22) respectively connected with the other end of the low-pass filter and the other end of the high-pass filter, used for outputting a compensation instruction.
With respect to claim 3, Toshiba teaches wherein the vector control module (12) further comprises: 
an SVPWM unit (23) used for outputting a control instruction to the inverter; and the steady state processing module further comprises: 
a high-frequency component processing unit (19), with one end of the high-frequency component processing unit connected to the A/D sampling module and the other end of the high-frequency component processing unit connected to the SVPWM unit, used for correcting the control instruction output by the SVPWM unit.
With respect to claim 4, Toshiba teaches wherein the vector control module comprises: 
a rotation speed estimation unit (29) used for estimating a rotation speed of the motor according to input voltage and current and determining the rotation speed as a feedback rotation speed instruction; and 

With respect to claim 12, Toshiba teaches multi-split central air conditioner, comprising: the motor variable frequency driving system (paragraph 0053) according to claim 1.
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERICK D GLASS/Primary Examiner, Art Unit 2846